—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered May 14, 1992, convicting defendant, after a jury trial, of murder in the second degree, two counts of robbery in the first degree, and two counts of robbery in the second degree, and sentencing him to concurrent terms of 25 years to life, two terms of 81/s to 25 years, and two terms of 5 to 15 years, respectively, and order, same court and Justice, entered February 18, 1994, which denied defendant’s CPL article 440 motion to vacate the judgment of conviction, unanimously affirmed.
Defendant’s shared intent to commit the robbery that was the predicate for the felony murder conviction was proven by legally sufficient evidence, including his own statements, that he circled the huddled victims, adding to the appearance of overwhelming odds and cutting off any avenue of retreat, as his accomplices darted in stabbing and stealing (Matter of Eric R., 213 AD2d 310, 311; People v Sims, 209 AD2d 192, lv denied 84 NY2d 1015; People v Corbett, 162 AD2d 415, Iv denied 77 NY2d 837). There is no basis to conclude that defendant’s statement was not voluntarily given. Defendant’s challenges to the impeachment of his character witnesses are either unpreserved (CPL 470.05 [2]) or without merit (People v Clemente, 202 AD2d 302, lv denied 84 NY2d 906). Defendant’s claim that he was excluded from sidebar conferences during voir dire is not supported by an adequate record (People v Melendez, 205 AD2d 392, 393, lv denied 84 NY2d 829), and is in any event without *575merit since the trial took place before the decision in People v Antommarchi (80 NY2d 247). Defendant’s claim that the medical examiner’s audiotape is Rosario material that should have been delivered to him is without merit (People v Washington, 86 NY2d 189; see also, People v Nova, 206 AD2d 132). We have considered defendant’s remaining contentions and find that none of them warrant modification of the judgment. Concur— Sullivan, J. P., Rosenberger, Wallach, Ross and Mazzarelli, JJ.